DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 09/19/2019. The applicant submits one Information Disclosure Statement dated 11/29/2019. The applicant does not claim Foreign priority. The applicant does claim Domestic priority to a provisional application filed on 09/21/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of evaluation and observation without significantly more. The claims fail the first prong of the 2019 subject matter eligibility guidance. As the claims as a whole do not identify a specific structure that collects the specific information used to perform the operation of analysis of vehicle-related data and determine whether an incident has occurred. The claims recite a method for determining whether an incident involving a specific vehicle has occurred. This judicial exception is not integrated into a practical application because the claims do not identify what is specifically analyzed and the application of that information into a real world tangible result. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify any specific 
Claims 10 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of evaluation and observation without significantly more. The claims fail the first prong of the 2019 subject matter eligibility guidance. As the claims as a whole do not identify a specific structure that collects the specific information used to perform the operation of analysis of vehicle-related data and determine whether an incident has occurred. The claims recite a method for determining a contribution of a driver of a specific vehicle to an incident in which said specific vehicle is involved. This judicial exception is not integrated into a practical application because the claims do not identify what is specifically analyzed and the application of that information into a real world tangible result. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify any specific structure to identify whether a collision has occurred or what the identifying data constitutes. Furthermore, the claims to do not use the result of the analysis to produce a real world tangible product such as a report or notification or something else. Thus, the claims fail the second prong of the 2019 guidance.
Claims 15 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of evaluation and observation without significantly more. The claims fail the first prong of the 2019 subject matter eligibility guidance. As the claims as a whole do not identify a specific structure that collects the specific information used to perform the operation of analysis of vehicle-related data and determine whether an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 5, 7, 10, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims claim the feature “vehicle-related data” without identifying structure used to collect the data or what the data constitutes. Claim 7 says ambiguously claims “taking one action” without identifying any specific action to create a definitive tangible real world result.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims identify an operation of comparing without specifying what specific data is collected and compared. The claim is indefinite as it doesn’t state with particularity what the real world tangible result of the comparison constitutes or identifies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mimar US 2014/0300739 in view of Lopez US 2019/0077353.
As per claim 1, A method for determining whether an incident involving a specific vehicle has occurred, said method comprising the steps of: 
(a) receiving, in near real-time, vehicle-related data from at least one sensor, wherein said at least one sensor collects data related to a condition or operation of said specific vehicle; (Mimar discloses, “The present invention provides a compact cell-phone sized vehicle telematics device with one or more cameras embedded in the same package for evidentiary audio-video recording, automatic accident detection and emergency help request, facial processing for drowsiness and distraction accident avoidance, driver analytics, and internet connectivity that is embedded in the vehicle or its mirror, or as an aftermarket device attached to front-windshield.”)

(c) based on said analysis, determining whether said incident has occurred, wherein said method is performed in near real-time, and wherein said incident involves a risk of damage to at least one of: said specific vehicle; other vehicles; people; and property. (Mimar paragraph 0122 discloses, “Therefore, the complete solution for reduction of road accidents is only possible by making the vehicles `aware` of the driving context (environment, route and maneuver type) and the driver status (distracted, neutral, aggressive, drowsy etc.).  This can be achieved by analyzing driver behavior signals including driver inputs (e.g., hard cornering, tailgating), vehicle responses to driver inputs (i.e., vehicle speed, acceleration and position), and driver biometric signals (i.e., face gaze direction, level of eyes closed, etc.).  Other factors that affect the risk a driver may pose to others include number of miles travelled, driving time of the day, and number of miles driven without taking a break.”) and (Lopez paragraph 0084 teaches, “Thus, the 
Mimar discloses a vehicle accident notification and driver analytics method and system. Mimar does not disclose risk of possible incident. Lopez teaches of calculating the risk of a possible incident. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Lopez et.al. into the invention of Mimar. Such incorporation is motivated by the need to ensure accurate awareness of a collision.
As per claim 2, The method according to claim 1, wherein said at least one sensor comprises at least one of: - a sensor coupled to said specific vehicle and configured to monitor conditions external to said specific vehicle; - a sensor coupled to an internal component of said specific vehicle; and - a sensor on a device within said specific vehicle. (Mimar paragraph 0212 discloses, “Because the present method and system uses three or four HDR cameras continuously recording the surrounding and inside to an embedded SD Card non-volatile storage, the present system contains a three or four channel HD Digital Video Recorder (DVR), it sends H.264 or H.265 compressed audio-video information from seconds before the accident to seconds after the accident occurrence.”)
As per claim 3, The method according to claim 1, wherein step (b) comprises comparing said vehicle-related data to historical operation data, wherein said historical operation data includes at least one of: - data from said specific vehicle while operating under normal operating conditions; - data from said specific vehicle while operating under known incident conditions; - data from vehicles similar to said specific vehicle, gathered from said vehicles while operating under normal operating conditions; and - data from vehicles similar to said specific vehicle, gathered from said vehicles while operating under known incident conditions. (Lopez paragraph 0029 teaches, “In various embodiments, the cognitive computing processes further access and analyze traffic incident data from previous traffic incidents for traffic incident data that is similar 
As per claim 4, The method according to claim 1, wherein said analysis comprises determining a probability that said incident has occurred, based on said vehicle-related data received in step (a). (Mimar paragraph 0022 discloses, “Vehicle-based accident detection systems monitor a network of sensors to determine if an accident has occurred.”)
As per claim 5 The method according to claim 1, further comprising predicting a level of injury to occupants of said specific vehicle, said prediction being based on said vehicle-related data. (Lopez paragraph 0088 teaches, “Furthermore, as part of the recommendations, the cognitive computing processes 140 may analyze the traffic accident, based on the motion data and/or other external data, and estimate, forecast, or predict the types of injuries that the individuals in the vehicles 103 are likely to have sustained.”)
As per claim 6, The method of claim 1, further comprising a step of verifying that said incident has occurred, said step comprising: (d.1) sending a message to at least one occupant of said specific vehicle; (Mimar paragraph 0035 discloses, “A notification message is then generated for presentation on the mobile device based on the application of the rule, wherein the notification message specifies information relating to the alert condition.”) and 
(d.2) analyzing a response to said message. (Mimar paragraph 0212 discloses, “An effective approach for reducing traffic fatalities, therefore, is to reduce the time between when an accident occurs and when first responders, such as medical personnel, are dispatched to the scene of the accident.  The method of present system and method is to immediately contact Public Service Answering Point (PSAP) via both data and voice channels.”)
As per claim 7, The method according to claim 6, further comprising the step of taking at least one action, said at least one action being based on said response and on said vehicle-related data. (Mimar paragraph 0212 discloses, “An effective approach for reducing traffic fatalities, therefore, is to reduce the time between when an accident occurs and when first responders, such as medical personnel, are dispatched to the scene of the accident.  The method of present system and method is to immediately contact Public Service Answering Point (PSAP) via both data and voice channels.”)
As per claim 8, The method according to claim 7, wherein said action comprises at least one of: - an action to mitigate or address possible injuries to occupants of said specific vehicle; (Mimar paragraph 0212 discloses, “An effective approach for reducing traffic fatalities, therefore, is to reduce the time between when an accident occurs and when first responders, such as medical personnel, are dispatched to the scene of the accident.  The method of present system and method is to immediately contact Public Service Answering Point (PSAP) via both data and voice channels.”) - an action to mitigate or address possible injuries to other people; (Mimar paragraph 0212 discloses, “An effective approach for reducing traffic fatalities, therefore, is to reduce the time between when an accident occurs and when first responders, such as medical personnel, are dispatched to the scene of the accident.  The method of present system and method is to immediately contact Public Service Answering Point (PSAP) via both data and voice channels.”) - an action to mitigate or address possible damage to said specific vehicle; (Mimar paragraph 0212 discloses, “An effective approach for reducing traffic fatalities, therefore, is to reduce the time between when an accident occurs and when first responders, such as medical personnel, are dispatched to the scene of the accident.  The method of present system and method is to immediately contact Public Service Answering Point (PSAP) via both data and voice 
As per claim 9, The method according to claim 1, wherein said analysis is performed using at least one neural network. (Lopez paragraph 0004 teaches, “The system includes a recommendation module that generates and makes available, in real-time, one or more recommendations for responding to the traffic incident using cognitive computing processes based on the supplemented motion data.”)
10. A method for determining a contribution of a driver of a specific vehicle to an incident in which said specific vehicle was involved, said method comprising the steps of: 
(a) receiving, in near real-time, vehicle-related data from at least one sensor, wherein said at least one sensor collects data related to a condition or operation of said specific vehicle; (Mimar discloses, “The present invention provides a compact cell-phone sized vehicle telematics device with one or more cameras embedded in the same package for evidentiary audio-video recording, automatic accident detection and emergency help request, facial processing for drowsiness and distraction accident avoidance, driver analytics, and internet connectivity that is embedded in the vehicle or its mirror, or as an aftermarket device attached to front-windshield.”) 
(b) performing an analysis of said vehicle-related data; (Mimar discloses, paragraph 0034, “The processor receives real time readings of measurement values received from the 
(c) based on said analysis, determining said contribution of said driver, wherein said incident involves a risk of damage to at least one of: said specific vehicle; other vehicles; people; and property. (Mimar paragraph 0122 discloses, “Therefore, the complete solution for reduction of road accidents is only possible by making the vehicles `aware` of the driving context (environment, route and maneuver type) and the driver status (distracted, neutral, aggressive, drowsy etc.).  This can be achieved by analyzing driver behavior signals including driver inputs (e.g., hard cornering, tailgating), vehicle responses to driver inputs (i.e., vehicle speed, acceleration and position), and driver biometric signals (i.e., face gaze direction, level of eyes closed, etc.).  Other factors that affect the risk a driver may pose to others include number of miles travelled, driving time of the day, and number of miles driven without taking a break.”) and (Lopez paragraph 0084 teaches, “Thus, the cognitive computing processes 140 may anticipate, forecast, and/or predict the outcomes/consequences of certain actions and assign a weight or risk value to each recommendation based on the predicted outcome.”)
As per claim 11, The method according to claim 10, wherein external data is used in said analysis in step (b), said external data being from a data source unrelated to a condition or operation of said specific vehicle. (Lopez paragraph 0029 teaches, “In various embodiments, the cognitive computing processes further access and analyze traffic incident data from previous traffic incidents for traffic incident data that is similar to one or more conditions of the traffic incident to generate the one or more recommendations for responding to the traffic incident.”)
As per claim 12, The method according to claim 10, wherein step (b) further comprises the steps of: (b.1) developing a machine-based simulation of said incident based on said vehicle- related data; (Mimar paragraph 0022 discloses, “Moreover, if the after-market device remains stationary relative to the vehicle during the collision, it is possible to use the data gathered from it to recreate and model the forces it experienced.”)  and (b.2) analyzing said simulation to predict data regarding said incident. (Lopez paragraph 0084 teaches, “Thus, the cognitive computing processes 140 may anticipate, forecast, and/or predict the outcomes/consequences of certain actions and assign a weight or risk value to each recommendation based on the predicted outcome.”)
As per claim 13, The method according to claim 12, further comprising the step of comparing data predicted using said simulation to data from known incident simulations. (Lopez paragraph 0084 teaches, “Thus, the cognitive computing processes 140 may anticipate, forecast, and/or predict the outcomes/consequences of certain actions and assign a weight or risk value to each recommendation based on the predicted outcome.”)
As per claim 14, The method according to claim 10, wherein said analysis is performed using at least one neural network. (Lopez paragraph 0004 teaches, “The system includes a recommendation module that generates and makes available, in real-time, one or more 
As per claim 15, A method for automatically determining whether an incident involving a specific vehicle has occurred, and for automatically determining a contribution of a driver of said specific vehicle to said incident, said method comprising the steps of: 
(a) receiving, in near real-time, vehicle-related data from at least one sensor, wherein said at least one sensor collects data related to a condition or operation of said specific vehicle; (Mimar discloses, “The present invention provides a compact cell-phone sized vehicle telematics device with one or more cameras embedded in the same package for evidentiary audio-video recording, automatic accident detection and emergency help request, facial processing for drowsiness and distraction accident avoidance, driver analytics, and internet connectivity that is embedded in the vehicle or its mirror, or as an aftermarket device attached to front-windshield.”)
(b) performing a first analysis of said vehicle-related data, said first analysis being performed in near real-time; (Mimar discloses, paragraph 0034, “The processor receives real time readings of measurement values received from the accelerometer and the GPS unit, runs a dedicated application to detect the occurrence of a car accident according to the readings received within a period of time, and generates an alert signal when an accident is detected.” And paragraph 0180 discloses, “The present method and system samples the values of accelerometer and embedded 3-axis gyroscope sensor at 1 millisecond increments, because during a crash the deceleration process lasts about 100-200 ms, but the life-threatening deceleration peaks have a duration of about 10 millisecond.  Hence, it is essential to sample at 1 milliseconds rate for accurate detection of a severe accident.  Once an acceleration peak is detected, accelerometer 
(c) based on said first analysis, determining whether said incident has occurred; (Mimar paragraph 0122 discloses, “Therefore, the complete solution for reduction of road accidents is only possible by making the vehicles `aware` of the driving context (environment, route and maneuver type) and the driver status (distracted, neutral, aggressive, drowsy etc.).  This can be achieved by analyzing driver behavior signals including driver inputs (e.g., hard cornering, tailgating), vehicle responses to driver inputs (i.e., vehicle speed, acceleration and position), and driver biometric signals (i.e., face gaze direction, level of eyes closed, etc.).  Other factors that affect the risk a driver may pose to others include number of miles travelled, driving time of the day, and number of miles driven without taking a break.”) and (Lopez paragraph 0084 teaches, “Thus, the cognitive computing processes 140 may anticipate, forecast, and/or predict the outcomes/consequences of certain actions and assign a weight or risk value to each recommendation based on the predicted outcome.”)
(d) when said incident is determined to have occurred in step (c), performing a second analysis of said vehicle-related data; (Lopez paragraph 0043 teaches, “In this manner, the parties involved in the traffic incident 102 may obtain real-time recommendations for responding to the traffic incident 102 such as determining who is at fault for an accident, determining what percentage a driver is at fault for an accident, whether an individual in the vehicle 103, e.g., a driver or a passenger, is injured and needs emergency care, whether the driver violated any traffic laws, and if so, which traffic laws were violated, and/or the like.”)  and 
(e) based on said second analysis, determining said contribution of said driver, wherein said incident involves a risk of damage to at least one of: said specific vehicle; other vehicles; 
As per claim 16, The method according to claim 15, further comprising a step of verifying that said incident has occurred before performing said second analysis in step (d), said step of verifying comprising: (c.1) sending a message to at least one occupant of said specific vehicle; (Mimar paragraph 0212 discloses, “An effective approach for reducing traffic fatalities, therefore, is to reduce the time between when an accident occurs and when first responders, such as medical personnel, are dispatched to the scene of the accident.  The method of present system and method is to immediately contact Public Service Answering Point (PSAP) via both data and voice channels.”)  (c.2) analyzing a response to said message. (Mimar paragraph 0212 discloses, “An effective approach for reducing traffic fatalities, therefore, is to reduce the time between when an accident occurs and when first responders, such as medical personnel, are dispatched to the scene of the accident.  The method of present system and method is to immediately contact Public Service Answering Point (PSAP) via both data and voice channels.”)
As per claim 17, The method according to claim 15, further comprising predicting a level of injury to occupants of said specific vehicle, said prediction being based on said vehicle-related data. (Lopez paragraph 0088 teaches, “Furthermore, as part of the recommendations, the cognitive computing processes 140 may analyze the traffic accident, based on the motion data 
As per claim 18, The method according to claim 15, wherein at least one of said first analysis and said second analysis is performed using at least one neural network. (Lopez paragraph 0004 teaches, “The system includes a recommendation module that generates and makes available, in real-time, one or more recommendations for responding to the traffic incident using cognitive computing processes based on the supplemented motion data.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661